 Case 3:18-cv-11026-MAS-DEA Document 345 Filed 04/21/21 Page 1 of 1 PageID: 3808




                                                                          WRITER’S DIRECT DIAL: (609) 734-6358


                                             April 21, 2021


Via ECF

The Honorable Douglas E. Arpert, U.S.M.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Courtroom 6W
Trenton, New Jersey 08608


       Re:     Amgen Inc. v. Sandoz Inc., et al.,
               Civil Action No. 18-11026 (MAS)(DEA) (consolidated)


Dear Judge Arpert:

        On behalf of Defendants1 in the above-referenced matter, we write to respectfully ask the Court
pursuant to Local Rule 37(a)(1) for a formal briefing schedule and corresponding hearing date for a
discovery dispute between the parties. In particular, Defendants believe that the Court should strike the
expert report of Amgen’s expert Dr. Ronald A. Thisted in its entirety, as well as the portions of the
rebuttal invalidity expert report of Dr. Andrew F. Alexis that rely on Dr. Thisted’s report, because they
contain opinions that are untimely and not proper rebuttals under the Court’s scheduling order in this
case. The parties met and conferred on these issues on April 15, 2021 but are at an impasse.

        As such, Defendants respectfully request a briefing schedule as well as oral argument for the
Court to resolve this dispute before the upcoming trial set for June 14, 2021. Defendants propose that
the opening brief be limited to 15 pages, the opposition brief be limited to 15 pages, and the reply brief
be limited to 5 pages.

       We thank the Court for its consideration and appreciate the Court’s attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Eric I. Abraham

                                                              Eric I. Abraham

cc:    All counsel of record via ECF

       1
        Alkem Laboratories Ltd., Cipla Ltd., Dr. Reddy’s Laboratories and Dr. Reddy’s Laboratories,
Ltd., MSN Laboratories Private Ltd., Pharmascience Inc., Sandoz Inc., Torrent Pharmaceuticals Ltd.,
and Zydus Pharmaceuticals (USA) Inc. (collectively, “Defendants”)
